 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 JOHNNY LEE MASCARO,                                    Case No.: 2:19-cv-00813-APG-CWH

 4            Plaintiff                                     Order Accepting Report and
                                                        Recommendation and Dismissing Case
 5 v.
                                                                       [ECF No. 2]
 6 FORWARD IMPRESSIONS, et al.,

 7            Defendants

 8           On July 12, 2019, Magistrate Judge Hoffman recommended that I dismiss plaintiff

 9 Johnny Lee Mascaro’s complaint with leave to amend. ECF No. 2. Mascaro did not file an

10 objection. Thus, I am not obligated to conduct a de novo review of the report and

11 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16           Additionally, Judge Hoffman’s report and recommendation was returned in the mail.

17 ECF No. 4. Under Local Rule IA 3-1, a pro se party must immediately advise the court of any

18 change of address. “Failure to comply with this rule may result in the dismissal of the action,

19 entry of default judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

20           IT IS THEREFORE ORDERED that Judge Hoffman’s report and recommendation (ECF

21 No. 2) is accepted.

22 / / / /

23 / / / /
 1         IT IS FURTHER ORDERED that plaintiff Johnny Lee Mascaro must update his address

 2 and file an amended complaint on or before August 23, 2019. Failure to comply with this order

 3 will result in dismissal of this case without prejudice.

 4         DATED this 1st day of August, 2019.

 5

 6
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
